[Cite as Glazer v. Chase Home Fin., L.L.C., 2013-Ohio-5589.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 99875 and 99736




        LAWRENCE R. GLAZER, INDIVIDUALLY, ETC.
                                                           PLAINTIFF-APPELLANT

                                                     vs.

           CHASE HOME FINANCE L.L.C., ET AL.
                                                           DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-725557


        BEFORE: Jones, J., Boyle, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: December 19, 2013
ATTORNEYS FOR APPELLANT

Lawrence R. Glazer
Nicolette Glazer
Law Office of Larry R. Glazer
1875 Century Park East, #700
Century City, CA 90067


ATTORNEYS FOR APPELLEES

For Chase Home Finance L.L.C.

Nelson M. Reid
Anne Marie Sferra
Bricker & Eckler L.L.P.
100 South Third Street
Columbus, Ohio 43215

Bryan Kostura
Bricker & Eckler L.L.P.
1001 Lakeside Avenue, Suite 1350
Cleveland, Ohio 44114

Danielle J. Szukala
Burke, Warren, Mackay & Serritella
330 North Wabash Avenue, 22nd Floor
Chicago, Il 60611

For First American Default Information Services

Matthew C. Corcoran
Matthew A. Kairis
Jones Day
325 John H. McConnell Blvd.
Suite 600
Columbus, Ohio 43215
Robert P. Ducatman
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114

For Reimer, Arnovitz, Chernek, Jeffrey, et al.

Timothy T. Brick
Lori E. Brown
Holly Olarczuk-Smith
Gallagher Sharp
Sixth Floor, Bulkley Bldg.
1501 Euclid Avenue
Cleveland, Ohio 44115
LARRY A. JONES, SR., J.:

       {¶1} This case involves allegations premised on multiple defendants’ debt

collection activities related to the filing of a foreclosure lawsuit and allegations that the

defendants submitted fraudulent documents in connection with the lawsuit. The trial

court granted each defendant’s motion to dismiss and the plaintiff-appellant Lawrence

Glazer appeals.   We affirm.

                                  I.   Procedural History

       {¶2} In April 2010, Lawrence Glazer, a California resident and attorney, filed a

putative class action complaint against the following parties: Chase Home Finance, L.L.C.

(“Chase”); law firm Reimer, Arnovitz, Chernek & Jeffrey, Co. and attorneys Ronald

Chernek and Darryl Gormley (collectively “the Reimer Firm”); Safeguard Properties, Inc.

(“Safeguard Properties”); First American Default Outsourcing, L.L.C.; Cindy Smith; and

John Does 1-4.

       {¶3} Glazer’s individual complaint revolved around a piece of real property located

at 2498 Bristol Road in Upper Arlington, Ohio. In his complaint, Glazer alleged the

following causes of action: (1) violations of the Ohio Consumer Sales Practices Act

(“OCSPA”), against all defendants; (2) violations of R.C. 1319.12, against Chase; (3)

conspiracy, against all defendants; (4) intentional misrepresentation of material facts,

against all defendants; (5) negligent misrepresentation of material facts, against all

defendants; (6)   concealment of material facts, against all defendants; and (7) trespass,

against Safeguard Properties. The complaint further listed “Class Action Allegations,”
proposing two different classes: a “Corporate Advances Class” and a “Breaking and

Entering Class.”

       {¶4} On August 30, 2010, Glazer filed his first amended complaint. The only

change was in one party name: First American Default Information Services, L.L.C.

(“First American”) was substituted for First American Default Outsourcing, L.L.C.

       {¶5} In October 2010, the defendants filed individual motions to dismiss. In First

American’s motion to dismiss, it argued that Glazer did not have standing to bring a

lawsuit against the company, any claims against it were barred by privilege, and Glazer

was not a “consumer,” nor was First American a “supplier” under the OCSPA.

       {¶6} The Reimer Firm argued in its motion to dismiss that (1) Glazer could not

establish he was entitled to protection under the OCSPA; (2) the Reimer Firm was immune

from liability on the misrepresentation and concealment claims, and (3) Glazer failed to set

forth sufficient facts to support his claims. The Reimer Firm attached various exhibits to

its motion, and Glazer responded by filing a motion to strike the exhibits or alternatively

for time to conduct additional discovery.   The trial court denied Glazer’s motion.

       {¶7} Chase filed a motion to dismiss or alternatively for a more definite statement,

arguing that (1) Glazer was not a “consumer” under the OCSPA; (2) Glazer could not

bring a class action under the OCSPA; (3) R.C. 1319.12 does not create a private cause of

action; and (4) there was no further evidence to support his other claims against Chase.

       {¶8} On October 29, 2010, Glazer filed a notice of voluntary dismissal of all claims

against Safeguard Properties.
       {¶9} Glazer responded to the defendants’ motions to dismiss with an omnibus

memorandum in opposition, arguing that he had pleaded sufficient facts to withstand the

motions to dismiss. On the last page of his brief in opposition, Glazer motioned for leave

to amend his complaint a second time.       This motion was not filed under separate cover

nor did Glazer attach a proposed second amended complaint to his motion.

       {¶10} The defendants individually filed reply briefs to support their motions to

dismiss.   In an order dated January 12, 2011, the trial court granted each defendant’s

motion to dismiss.    In its order, the trial court agreed with the defendants that (1) Glazer

was not a “consumer,” nor were the defendants “suppliers” under the OCSPA; (2) R.C.

1319.12 did not create a private cause of action; (3) Glazer could not show “the requisite

justifiable reliance” on the alleged misrepresentation or concealment by the defendants;

and (4) Glazer had not alleged facts that supported his claim that the defendants were

involved in a conspiracy.    In a separate order dated the same day, the trial court denied

Glazer’s request to amend his complaint a second time.

       {¶11} Glazer filed a timely notice of appeal, but this court sua sponte dismissed the

appeal for lack of a final appealable order. Glazer v. Chase Home Finance, 8th Dist.

Cuyahoga No. 96353, Motion No. 447166.             This court found that claims were still

pending against Cindy Smith and the four John Doe defendants, and the trial court had not

entered a Civ.R. 54(B) order certifying that there was no just reason for delay. Id.       This

court further stated: “Parties may move to reinstate this appeal within thirty days if the trial

court issues a final order.”     Id.   Glazer did not file a motion with the trial court
requesting a final order.

         {¶12} Nothing occurred in the case until February 19, 2013, when Chase’s

successor by merger, J.P. Morgan Chase Bank (“J.P. Morgan Chase”) filed a motion for

certification under Civ.R. 54(B) in the trial court.

         {¶13} In response, the trial court issued an order dated March 6, 2013, which

stated: “Plaintiff is ordered to file a notice of intent to proceed with this matter by

3/20/13. Failure to do so will result in a dismissal of all remaining claims for failure to

prosecute.” The trial court issued a second order, granting J.P. Morgan Chase’s motion,

and certified that “there is no just cause for delay,” as to its previous order granting

Chase’s motion to dismiss.

         {¶14} The next day, on March 7, Glazer filed a response to J.P. Morgan Chase’s

motion. On March 19, 2013, Glazer filed a motion titled “Plaintiff’s Response to Court

Order Issued on 6 March 2013,” in which he asked the trial court (1) to determine whether

it had continuing jurisdiction due to the parties’ litigation in federal court, (2) to reconsider

its January 12, 2011 decision granting defendants’ motions to dismiss, and (3) renewing

his motion for leave to file a second amended complaint.

         {¶15} On March 28, 2013, Glazer filed a motion titled “Plaintiff’s Civ.R. 60(B)(4)

motion for relief from judgment entered for Chase Home Finance L.L.C.”

         {¶16} On April 4, 2013, Glazer filed his notice of appeal with this court in regard to

the trial court’s Civ.R. 54(B) certification of a final order as to defendant J.P. Morgan

Chase.
       {¶17} On April 4 and April 8, 2013, First American and the Reimer Firm

respectively filed motions for Civ.R. 54(B) certification, which the trial court granted,

entering final orders on May 8, 2013.        The trial court further denied Glazer’s Civ.R.

60(B) motion as to Chase and dismissed the claims against Cindy Smith and John Does

1-4 for failure to prosecute.

       {¶18} Glazer filed another notice of appeal and we have consolidated the two

appeals for review and decision.   Glazer is appealing as an individual and does not raise

any issues with regard to the putative class; therefore, we only consider those issues that

deal with Glazer’s individual claims.

                                           II.   Facts

       {¶19} In 2003, Charles Klie purchased residential property located at 2498 Bristol

Road in Upper Arlington, Ohio.           Coldwell Banker Mortgage Corporation was the

mortgagor. Coldwell sold the promissory note and assigned the mortgage to the Federal

National Mortgage Corporation (“Fannie Mae”) in September 2003, but remained the

servicer of the mortgage until October 2007, when it assigned its servicing rights to JP

Morgan Chase.     In November 2007, Chase began servicing the mortgage pursuant to an

agreement with JP Morgan Chase.         Thus, as of November 2007, Chase was the mortgage

servicer.

       {¶20} Charles Klie died in January 2008. In his will, Klie devised the Bristol

Road property to Susan Maney O’Leary, but she disclaimed the devise in May 2008.       The

disclaimer caused the property to become part of Charles Klie’s residuary estate, the
beneficiaries of which were Glazer and Susan Klie.       Susan Klie and Glazer entered into

an agreement, whereby Susan gave up her interest in the Bristol Road property in

exchange for other assets of the estate.    The probate court approved the transfer of the

Bristol Road property to Glazer on July 25, 2008.     Thus, Glazer became the owner of the

Bristol Road property on or about July 25, 2008.

       {¶21} The note on the property had already fallen into default at the time Glazer

became the owner.      Chase hired the Reimer Firm to foreclose on the Bristol Road

property. On June 2, 2008, the Reimer Firm prepared an assignment of the note and

mortgage on behalf of JP Morgan Chase that purported to “sell, convey and transfer all

rights and interests in the Klie promissory note and the mortgage * * * to Chase” in order

to establish Chase’s right to foreclose. According to Glazer, the assignment transferred

absolutely no rights because Fannie Mae still owned the note and mortgage by virtue of

Coldwell Banker’s assignment shortly after origination.      Chase referred the matter to its

third-party contractor, First American, to assist in foreclosing on the property.

       {¶22} The same month, the Reimer Firm filed a foreclosure action against Charles

Klie in the Franklin County Court of Common Pleas alleging that Chase held and owned

the Klie promissory note and that the original note had been lost or destroyed. In support

of that allegation, Cindy Smith, who worked for First American, signed a “lost note

affidavit”; the affidavit was filed in the foreclosure action.     But according to Glazer,

Chase and the Reimer Firm fraudulently concealed the fact that Fannie Mae owned the

loan, and the original note was not lost or destroyed and was being held by a custodian for
Fannie Mae’s benefit.

       {¶23} The foreclosure complaint named Glazer as someone possibly having an

interest in the property, and the Reimer Firm served Glazer with process.             Glazer

answered and asserted defenses.      He also notified the Reimer Firm that he disputed the

debt and requested verification.

       {¶24} Therefore, at the time Glazer became the owner of the property in July 2008,

the foreclosure proceedings were already pending in court.      The parties dispute whether

there was ever a monetary judgment personally sought against Glazer.

       {¶25} The Reimer firm eventually moved for summary judgment, representing once

again that Chase owned the Klie note.     The court granted the motion and entered a decree

of foreclosure, but later vacated that ruling and demanded that the Reimer firm produce

the original note for inspection.   Despite the vacatur of the foreclosure decree, the Reimer

Firm scheduled a sheriff’s sale.    The Reimer Firm later cancelled the sheriff’s sale.   In

November 2009, Chase dismissed the foreclosure proceedings without prejudice.

       {¶26} In the complaint filed in this case, Glazer alleged it was actions that occurred

between May 2008 (before he owned the property) and November 2009 that formed the

basis of his lawsuit.    Specifically, Glazer alleged that Chase did not own the note and

did not lose the note.   He alleged that Fannie Mae was the true owner and holder of the

note and the defendants intentionally concealed material facts in an effort to obtain a quick

decree of foreclosure, cloud title through bogus recordations, and reap financial benefits

by charging him unauthorized fees.
                                  III.   Federal Litigation

       {¶27} In 2009, during the foreclosure proceedings, Glazer filed suit in federal court

against Chase, the Reimer Firm, and Safeguard Properties, alleging violations of the Fair

Debt Collection Practices Act (“FDCPA”) and Ohio law.         See Glazer v. Chase Home Fin.

L.L.C., N.D.Ohio No. 1:09-CV-01262, 2009 U.S. Dist. LEXIS 126369 (Jan. 21, 2009).

Specifically, Glazer alleged:

       (1) harassment or abuse in violation of the Fair Debt Collection Practices
       Act (“FDCPA”), 15 U.S.C. § 1692d, against all Defendants; (2) false or
       misleading misrepresentations in violation of the FDCPA, 15 U.S.C. §
       1692e, by Defendants; (3) unfair practices in violation of the FDCPA, 15
       U.S.C. § 1692f, against all Defendants; (4) failure to validate the alleged
       debts owed in violation of the FDCPA, 15 U.S.C. § 1692g, against all
       Defendants; (5) a violation of the Ohio Fair Debt Collection Practices Act
       against Defendant Chase; (6) conspiracy against all Defendants; (7)
       intentional misrepresentation of material facts against all Defendants; (8)
       negligent misrepresentation of material facts against all Defendants; (9)
       concealment of material facts against all Defendants; and (10) trespassing
       against Defendant Safeguard Properties, Inc. * * * .

Id. at *3.   The defendants moved to dismiss.         The magistrate judge recommended

dismissing all federal claims and declining discretionary jurisdiction over the state law

claims.   Glazer filed objections and sought leave to amend the complaint to add new

allegations. The district judge adopted the magistrate judge’s recommendation, denied

leave to amend, and granted the motions to dismiss. Glazer v. Chase Home Fin. L.L.C.,

N.D.Ohio No. 1:09-CV-01262, 2010 U.S. Dist. LEXIS 31457 (Mar. 31, 2010) (“Glazer

I”).

       {¶28} Glazer appealed, and the Sixth Circuit Court of Appeals reversed in part,

finding that mortgage foreclosure is debt collection under the FDCPA.      Glazer v. Chase
Home Fin. L.L.C., 704 F.3d 453, 464 (6th Cir.2013) (“Glazer II”). As it pertains to this

case, the Glazer II court held that a lawyer meets the general definition of a “debt

collector” if his or her principal business purpose is mortgage foreclosure or if he or she

“regularly performs this function.”     Id.   As such, “[l]awyers who meet the general

definition of a ‘debt collector’ must comply with the FDCPA when engaged in mortgage

foreclosure.” Id. Therefore, the Glazer II court held that the district court erred in

finding that the Reimer Firm was not engaged in debt collection and could not be found

liable under the FDCPA. Id. at 465.

       {¶29} But the Glazer II court affirmed the district court’s decision to dismiss

Glazer’s FDCPA claims against Chase, finding that Chase was not a “debt collector”

because it had started servicing the Klie mortgage before it was in default. Id. at 458.

The court further held that the district court did not abuse its discretion when it denied

Glazer leave to amend his complaint because he had waited too long to seek leave to

amend. Id. at 459.     Finally, the federal appellate court reinstated Glazer’s state law

claims, including those against Chase, finding that it was appropriate to do so because

some of the federal claims had been revived. Id.

       {¶30} The district court subsequently ordered the parties to submit briefs on

whether it had subject matter jurisdiction over the state law claims.     Upon review, the

court found that it did have jurisdiction over the state law claims but that since the claims

had been litigated in state court, had gone to final judgment, and had been appealed (the

instant appeal), the court would not hear state law claims that had been or could have been
litigated in the state court proceedings.1

                              IV. Glazer’s Assignments of Error

       {¶31} In the instant appeal, Glazer raises the following nine assignments of error

for our review:

       [I.] The trial court erred by considering matters outside of the complaint and
       converting defendants’ motion to dismiss under Civ.R. 12(B)(6) into a
       motion for summary judgment.

       [II.] The trial court erred in dismissing appellant’s OCSPA claims on res
       judicata grounds.

       [III.] The trial court erred in finding that appellant has no standing to assert a
       cause of action under the OCSPA.

       [IV.] The trial court erred in finding that appellant has no standing to assert a
       Section 1319.12 cause of action.

       [V.] The trial court erred in finding that appellant has not shown justifiable
       reliance in support of his fraud claims.

       [VI.] The trial court erred in finding that appellant failed to plead sufficient
       facts in support of his claim for civil conspiracy.

       [VII.] The trial court erred in denying appellant’s motions for leave to
       amend and cure any perceived pleading deficiencies.

       [VIII.]    The trial court erred in granting appellees’ Rule 54(B) motions.

       [IX.] The trial court erred in denying appellant’s Rule 60(B)(4) motion.

                        V. Motion to Dismiss — Standard of Review

       {¶32} A Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon which



          A stipulated dismissal was entered into dismissing, with prejudice, all federal court claims
       1


against Safeguard Properties in February 2013.
relief can be granted is procedural and tests the sufficiency of the complaint. State ex rel.

Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d 378

(1992).   “[W]hen a party files a motion to dismiss for failure to state a claim, all the

factual allegations of the complaint must be taken as true and all reasonable inferences

must be drawn in favor of the nonmoving party.”       Byrd v. Faber, 57 Ohio St.3d 56, 60,

565 N.E.2d 584 (1991), citing Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192, 532

N.E.2d 753 (1988). However, while the factual allegations of the complaint must be taken

as true, “[u]nsupported conclusions of a complaint are not considered admitted * * * and

are not sufficient to withstand a motion to dismiss.” State ex rel. Hickman v. Capots, 45

Ohio St.3d 324, 544 N.E.2d 639 (1989).      In order for a trial court to dismiss a complaint

under Civ.R. 12(B)(6), it must appear beyond doubt that the plaintiff can prove no set of

facts in support of his or her claim that would entitle the plaintiff to relief.      Doe v.

Archdiocese of Cincinnati, 109 Ohio St.3d 491, 2006-Ohio-2625, 849 N.E.2d 268, ¶ 11,

citing O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d

753 (1975).

       {¶33} The claims set forth in the complaint must be plausible, rather than just

conceivable.   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d

929 (2007), paragraph two of the syllabus. While a complaint attacked by a Civ.R.

12(B)(6) motion to dismiss does not need to allege detailed factual allegations, a plaintiff’s

obligation to provide the grounds for entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action is insufficient.
Id. at paragraph 1(b) of the syllabus.

       {¶34} We apply a de novo standard of review to the trial court’s decision on a

motion to dismiss under Civ.R. 12(B)(6) for failure to state a claim upon which relief may

be granted.   Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814

N.E.2d 44, ¶ 5, citing Cincinnati v. Beretta U.S.A. Corp., 95 Ohio St.3d 416,

2002-Ohio-2480, 768 N.E.2d 1136.             Under this standard of review, we must

independently review the record and afford no deference to the trial court’s decision.

Herakovic v. Catholic Diocese of Cleveland, 8th Dist. Cuyahoga No. 85467,

2005-Ohio-5985, ¶ 13.



                                   A. Motion to Dismiss

       {¶35} In the first and second assignments of error, Glazer challenges the trial

court’s method of arriving at its decision. In his first assigned error, Glazer argues that the

court either improperly converted the defendants’ motions to dismiss into motions for

summary judgment, specifically the Reimer Firm’s motion, and then did not allow him

time to respond or inappropriately considered matters outside the complaint in granting the

motions to dismiss.

       {¶36} The Reimer Firm contends that the trial court may consider outside material

that is pertinent to the jurisdictional issue without converting the motion into one for

summary judgment and that the documents attached to its motions were incorporated into

the complaint by appellant and as a result, are not “outside the pleadings.”
      {¶37} The Reimer Firm attached the following exhibits to its motion to dismiss: (1)

docket printouts from related state and federal litigation, (2) the magistrate’s report and

recommendation and court’s opinion and order with regard to litigation between the

parties in federal court, and (3) documents pertaining to the foreclosure litigation,

including the assignment of mortgage, the certificate of transfer, and the foreclosure

complaint.

      {¶38} Civ.R. 12(B)(6) provides that if the motion to dismiss presents matters

outside the pleadings and such matters are not excluded by the court, the court must treat

the motion as a motion for summary judgment as provided in Rule 56 but “[d]ocuments

attached to or incorporated into the complaint may be considered on a motion to dismiss

pursuant to Civ.R. 12(B)(6).” NCS Healthcare, Inc. v. Candlewood Partners, L.L.C., 160

Ohio App.3d 421, 427, 2005-Ohio-1669, 827 N.E.2d 797 (8th Dist.), citing State ex rel.

Crabtree v. Franklin Cty. Bd. of Health, 77 Ohio St.3d 247, 249, 673 N.E.2d 1281 (1997).

 The trial court may review documents that were incorporated into the complaint, even if

not attached to the complaint. Irvin v. Am. Gen. Fin., Inc., 5th Dist. Muskingum No.

CT2004-0046, 2005-Ohio-3523, fn. 6, citing Fillmore v. Brush Wellman, Inc., 6th Dist.

Ottawa No. OT-03-029, 2004-Ohio-3448.       The court may also consider material pertinent

to jurisdictional issues without converting the motion into one for summary judgment.

Shockey v. Fouty, 106 Ohio App.3d 420, 423, 666 N.E.2d 304 (4th Dist.1995).

      {¶39} In the case at bar, we see no evidence that the trial court converted the

defendants’ motions to dismiss into motions for summary judgment; in fact, in its order
granting the motions, the trial court expressly stated it was granting each defendant’s

motion to dismiss.    Therefore, we will consider whether the trial court inappropriately

considered documents outside the complaint in rendering its decision and, if so, if such

error was harmless given our de novo review of the case.

       {¶40} First, Glazer expressly asked, in his complaint, for the trial court to “take

judicial notice of the court docket and pleadings” in the Franklin County foreclosure

action, and incorporated into his complaint the assignment, the servicing rights transfer

document, the foreclosure complaint, and numerous other documents.          Thus, he cannot

now complain of that which he himself requested the court to take notice of and

incorporated into his complaint.     Moreover, there is no evidence that the trial court

considered the materials from the underlying foreclosure action in rendering its decision.

       {¶41} In so far as the federal litigation is concerned, the trial court certainly could

consider concurrent litigation that may have an effect on its ability to determine Glazer’s

claims. See State ex rel. Neff v. Corrigan, 75 Ohio St.3d 12, 15-16, 661 N.E.2d 170

(1996), citing Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir.1991) (finding that

courts may “take judicial notice of appropriate matters in considering a motion to dismiss

for failure to state a claim under the similarly worded Fed.R.Civ.P. 12(b)(6) without

having to convert it to a motion for summary judgment”) and First Michigan Bank & Trust

Co. v. P. & S. Bldg., 4th Dist. Meigs No. 413, 1989 Ohio App. LEXIS 527, *6 (Feb. 16,

1989) (“Conceivably a court may take judicial notice of adjudicative facts under Evid.R.

201 in determining a Civ.R. 12[B][6] motion * * * .”).
       {¶42} We further note that the trial court’s initial decision granting the motions to

dismiss happened prior to the federal appellate court decision in Glazer II.

Notwithstanding that fact, Glazer urged the trial court, and now urges this court, to

consider Glazer II, although he argues that any consideration of Glazer I by the trial court

was in error.   Nevertheless, even if the trial court erred in considering Glazer I, we find

any error to be harmless based on our de novo review as will be discussed below.

       {¶43} In the second assignment of error, Glazer contends that the trial court

erroneously found that res judicata barred his claims.    According to Glazer, the trial court

dismissed his OCSPA claims based on res judicata grounds, i.e., the federal district court

ruling dismissing his federal FDCPA claims in Glazer I. But there is no evidence that the

trial court granted the motions to dismiss based on res judicata. And even if the court did

so, we find any error harmless based on our de novo review of its decision.

       {¶44} Accordingly, the first and second assignments of error are overruled.

                               VI. OCSPA Cause of Action

       {¶45} In the third assignment of error, Glazer argues that the trial court erred in

finding that he had no standing to bring his OCSPA claim.

       {¶46} R.C. 1345.02(A) prohibits unfair or deceptive consumer sales practices and

provides that “[n]o supplier shall commit an unfair or deceptive act or practice in

connection with a consumer transaction.      Such an unfair or deceptive act or practice by a

supplier violates this section whether it occurs before, during, or after the transaction.”

       {¶47} According to Glazer, the defendants violated the OCSPA by providing him
with false and misleading representations in regard to the “character, amount, legal status,

and ownership of the debt” and used unfair or deceptive practices to collect or attempt to

collect a debt that was not owed to them.         First Amended Complaint, ¶ 109, 118.

Specifically, Glazer alleged that the defendants violated R.C. 1345.02(B)(1), (9), and (10).

 These subsections state that the following act or practice of a supplier in representing any

of the following is deceptive:

       (1) That subject of a consumer transaction has sponsorship, approval,
       performance characteristics, accessories, uses, or benefits that it does not
       have;

       ***

       (9) That the supplier has a sponsorship, approval, or affiliation that the
       supplier does not have;

       (10) That a consumer transaction involves or does not involve a warranty, a

       disclaimer of warranties or other rights, remedies, or obligations if the

       representation is false.

Id.   Glazer further alleged that the defendants violated R.C. 1345.02(F)(2), which

prohibits material misrepresentations by a “supplier” in a residential mortgage consumer

transaction.

       {¶48} In their individual motions to dismiss, the defendants argued that Glazer

cannot bring a cause of action under the OCSPA because he is not a “consumer,” the

Bristol Road mortgage was not a “consumer transaction,” and the defendants were not

“suppliers” under the law.

       {¶49} The trial court agreed with the appellees’ argument, holding the following:
       The plaintiff did not obtain a loan or sign a mortgage relating to the subject

       property through a probate court transfer and did not enter into any contract

       with any lender.   The foreclosure action upon which plaintiff’s claims are

       alleged to have occurred do not constitute a consumer transaction under the

       OCSPA. Furthermore, the defendants in this action are not suppliers as

       they do not meet the definition * * *. The court concludes that the plaintiff

       lacks standing to pursue his OCSPA claim as he has not met the

       requirements of the statute and the claim is dismissed.

       {¶50} Thus, in order to decide whether defendants-appellees’ alleged actions fall

under the OCSPA, we must determine the following: (1) Was Glazer involved in a

“consumer transaction?”; (2) Were the appellees “suppliers?”; (3) Was Glazer a

“consumer?”    If the answer to any of these is no, Glazer’s claim fails.

                             A. The FDCPA and the OCSPA

       {¶51} Glazer urges this court to find that defendants-appellees violated the OCSPA

because the Glazer II court found that the Reimer Firm and Chase, if it serviced the loan

only after default, qualify as debt collectors subject to the FDCPA.

       {¶52} The FDCPA prohibits abusive, false, and misleading debt collection practices

by debt collectors. 15 U.S.C. §§ 1692d, 1692e. The OCSPA prohibits a supplier from

committing “an unfair or deceptive act or practice in connection with a consumer

transaction.” R.C. 1345.02(A).

       {¶53} While the OCSPA’s definition of “supplier” is “substantially broader” than
the FDCPA’s definition of “debt collector,” “the requirements of the statutes are similar in

that to prove that an attorney was ‘engaged in the business of effecting or soliciting

consumer transactions’ under the OCSPA, a plaintiff must show ‘more than one isolated

occurrence, especially when the occurrence is not within the usual course of business.”’

Schroyer v. Frankel, 197 F.3d 1170, 1177 (6th Cir.1999), citing Renner v. Derin

Acquisition Corp., 111 Ohio App.3d 326, 676 N.E.2d 151 (8th Dist.1996).

       {¶54} While the statutes bear some similarities, a violation of the FDCPA does not

automatically mean a violation of the OCSPA. In this case, as is shown below, even if

the Reimer Firm is liable in federal court under the FDCPA, it is not liable in state court

under the OCSPA because it was not involved in a consumer transaction with Glazer.

                                B. Consumer Transaction

       {¶55} R.C. 1345.01(A) defines a “consumer transaction” as follows:

       “Consumer transaction” means a sale, lease, assignment, award by chance,
       or other transfer of an item of goods, a service, a franchise, or an intangible,
       to an individual for purposes that are primarily personal, family, or
       household, or solicitation to supply any of these things. “Consumer
       transaction” does not include transactions between persons, defined in
       sections 4905.03 and 5725.01 of the Revised Code, and their customers,
       except for transactions involving a loan made pursuant to sections 1321.35
       to 1321.48 of the Revised Code and transactions in connection with
       residential mortgages between loan officers, mortgage brokers, or nonbank
       mortgage lenders and their customers; * * *.

       {¶56} In his first amended complaint, Glazer alleged that defendants-appellees

misrepresented the ownership of the note and mortgage and the amount due, that the note

had been lost, that Chase had the right to collect on the note and enforce a lien;

defendants-appellees demanded money that was not due, not permitted by law or contract,
or on expenses not actually incurred; took unlawful possession of the property; wrongfully

posted notices on the Bristol property; and/or took other illegal actions in order to attempt

to collect on a debt.

       {¶57} Defendants-appellees argue that the Klie mortgage and the subsequent

foreclosure on that mortgage do not qualify as consumer transactions because: (1) the

OCSPA has no application in a pure real estate transaction; (2) prior to 2007 the Act did

not cover residential mortgages and the mortgage in this case was from 2003; (3) and the

Ohio Supreme Court held in Anderson v. Barclay’s Capital Real Estate, Inc., 136 Ohio

St.3d 31, 2013-Ohio-1933, 989 N.E.2d 997, that servicers of residential mortgage loans

are not covered by the OCSPA.

       {¶58} We agree with defendants-appellees in part.           In Anderson, the Ohio

Supreme Court noted that the OCSPA has no application in a “pure” real estate transaction

and real estate transactions are expressly excluded from the statute’s definition of

“consumer transaction.”    (Citations omitted.) Anderson at ¶ 10.       And the court held

that mortgage servicers are not liable under the OCSPA for actions while servicing

residential mortgage loans because they do not qualify as “suppliers.” Id. at paragraph

two of the syllabus.

       {¶59} Defendants-appellees are also correct that the OCSPA was amended in 2007

so that “consumer transactions” include “transactions in connection with residential

mortgages between loan officers, mortgage brokers, or nonbank mortgage lenders and

their customers.” R.C. 1345.01(A). But, Glazer is not alleging that violations of the
OCSPA occurred when Klie purchased the property in 2003 or occurred solely with the

filing of the foreclosure.   His allegations also concern actions taken after the foreclosure

case was filed.

       {¶60} In Anderson, the plaintiff argued that mortgage servicing is a “consumer

transaction” because a mortgage servicer provides a number of services to borrowers,

including accepting payments and working with borrowers to obtain loan modifications.

The Ohio Supreme Court disagreed, finding that “mortgage servicing * * * is a ‘collateral

service’ associated with a pure real estate transaction.       Except for the transactions

specified in the statute, the OCSPA does not apply to “collateral services that are solely

associated with the sale of real estate and are necessary to effectuate a ‘pure’ real estate

transaction.” Id. at ¶ 14, citing U.S. Bank v. Amir, 8th Dist. Cuyahoga No. 97438,

2012-Ohio-2772, ¶ 42-43.

       {¶61} Glazer attempts to distinguish Anderson by arguing that the court only

focused on primary mortgages, not on mortgages that had gone into default or foreclosure.

 But the Anderson court expressly held that the OCSPA does not cover transactions that

“include the acceptance and application of mortgage payments and management of loans

in default.”   (Emphasis added.) Id. at ¶ 18.     As the court noted, “[t]hose transactions

do not cease to be part of the land transaction simply because an entity that did not

originate the loan and mortgage executes them.” Id.

       {¶62} Therefore, Chase as the mortgage servicer was not involved in a consumer

transaction with Glazer and his OCSPA cause of action fails as to Chase.
       {¶63} The Reimer firm contends that because it served solely as Chase’s agent,

Glazer’s OCSPA claim against it must fail as well. We agree.            See Clark v. Lender

Processing Servs., N.D. Ohio No. 1:12-CV-2187, 2013 U.S. Dist. LEXIS 80442, *30-*32

(June 6, 2013) (“[N]othing about the definition of ‘supplier’ under the OCSPA supports

the conclusion that those who provide services to financial institutions in connection with

foreclosure of delinquent mortgages are ‘suppliers’ for purposes of the statute.”)

       {¶64} Finally, as to First American, Glazer alleges that the company caused Cindy

Smith to produce a fraudulent “lost note” affidavit.     But the affidavit was not a service

provided for Glazer.    The lost note affidavit was a service provided for Chase in the

foreclosure lawsuit and, therefore, cannot fall under the definition of a “consumer

transaction.”   Moreover, the affidavit was filed on June 11, 2008, more than a month

before the property transferred to Glazer on July 25.

       {¶65} In light of the above, Glazer was not involved in a consumer transaction with

Chase, the Reimer Firm, or First American.

                                        C. Supplier

       {¶66} R.C. 1345.01(C) defines a “supplier” as a:

       seller, lessor, assignor, franchisor, or other person engaged in the business of

       effecting or soliciting consumer transactions, whether or not the person deals

       directly with the consumer.     If the consumer transaction is in connection

       with a residential mortgage, “supplier” does not include an assignee or

       purchaser of the loan for value, except as otherwise provided in section
       1345.091 of the Revised Code.          For purposes of this division, in a

       consumer transaction in connection with a residential mortgage, “seller”

       means a loan officer, mortgage broker, or nonbank mortgage lender.

       {¶67} In its order granting the motions to dismiss, the trial court noted that the

federal district court specifically found that the Reimer Firm was not engaged in debt

collection.   In this appeal, Glazer argues that because the federal appellate court reversed

the district court’s holding in that regard and found that the Reimer Firm was engaged in

debt collection under the FDCPA, the firm also qualifies as a supplier under the OCSPA.

Glazer further argues that Chase qualifies as a debt collector and thus a supplier because it

regularly collected, or attempted to collect, debts owed or due another.     Finally, Glazer

claims that First American is a debt collector and thus a supplier because the company’s

principal business purpose was to enforce security interests in real property or facilitate

enforcement of security interests through judicial foreclosures on behalf of lenders and

servicers.

       {¶68} The parties again look to Anderson, 136 Ohio St.3d 31, 2013-Ohio-1933, 989

N.E.2d 997, to support their respective positions. The plaintiff in Anderson proposed that

because mortgage servicers engage in certain transactions with borrowers, they essentially

function as collection agencies, and are therefore “suppliers” under the OCSPA.

Defendant Barclay’s argued that mortgage servicers perform services for financial

institutions, not for borrowers, thus, the transactions are commercial in nature and are not

covered by the OCSPA.
        {¶69} The court agreed with Barclay’s, holding that entities that service residential

mortgage loans are not “suppliers * * * engaged in the business of effecting or soliciting

consumer transactions” within the meaning of the OCSPA. Id. at paragraph one of the

syllabus.   The court reasoned that mortgage servicers

        do not engage in the business of effecting or soliciting consumer
        transactions. The residential mortgage transaction is a transaction that
        occurs between the financial institution and the borrower. Mortgage
        servicers are not part of this transaction. And simply servicing the
        mortgage is not causing a consumer transaction to happen. Similarly,
        mortgage servicers do not seek to enter into consumer transactions with
        borrowers.

Id. at ¶ 31.   Thus, “the term ‘supplier’ under the OCSPA does not include a mortgage

servicer.” Id. at ¶ 28.

        {¶70} Glazer argues that Anderson is distinguishable because the controversy in

Anderson arose from conduct solely related to mortgage servicing vis-a-vis a mortgage

loan.   Glazer distinguishes servicing a primary mortgage loan to “default servicing” and

argues that Anderson does not address the question of whether foreclosure law firms

(Reimer), default servicers (Chase), and default outsourcers (First American) are

“suppliers” under the OCSPA.

        {¶71} Glazer argues that because First American, the Reimer Firm, and Chase are

all either debt collectors or agents thereof, they fall under the purview of the OCSPA.

But because we found that Glazer was not involved in a consumer transaction with any of

the defendants-appellees, we need not further determine whether defendants-appellees

were suppliers, or whether Glazer was a consumer; Glazer’s OCSPA cause of action fails
because he was not involved in a consumer transaction under the statute.

       {¶72} Therefore, the trial court did not err when it granted the motion to dismiss

Glazer’s OCSPA claim against Chase, the Reimer Firm, and First American.

       {¶73} The third assignment of error is overruled.

                           VII. R.C. 1319.12 Cause of Action

       {¶74} In the fourth assignment of error, Glazer claims that the trial court erred in

finding that he could not bring a cause of action against Chase pursuant to R.C. 1319.12.

Glazer contends that the statute allows for a private cause of action because there is

nothing in Ohio law prohibiting it.

       {¶75} R.C. 1319.12 authorizes the assignment of certain creditor claims to

collection agencies and sets forth requirements for those collection agencies to commence

litigation for the collection of such claims.    Barcosh, Ltd. v. Dumas, 6th Dist. Lucas

No. L-10-1001, 2010-Ohio-3066, ¶ 12. The statute regulates the actions of collection

agencies only, id., and defines a collection agency as “any person who, for compensation,

contingent or otherwise, or for other valuable consideration, offers services to collect an

alleged debt asserted to be owed to another.”   R.C. 1319.12(A)(1).

       {¶76} Glazer has not alleged that he qualifies as a collection agency; he argues that

since Chase is a collection agency, he should be able to sue Chase under this statute.   But

contrary to his claim, a private right of action is not presumed where no remedy is

provided for in the statute; “in order for a statute to offer a private right of relief, the

statute must say so.” Collins v. Natl. City Bank, 2d Dist. Montgomery No. 19884,
2003-Ohio-6893, ¶ 44. R.C. 1319.12 does not so provide.

       {¶77} Accordingly, the trial court was correct in dismissing this claim against

Chase for failure to state a claim for which relief could be granted.

       {¶78} The fourth assignment of error is overruled.

           VIII. Intentional/Negligent Misrepresentation and Concealment of

                                        Material Facts

       {¶79} In the fifth assignment of error, Glazer contends that the trial court erred in

dismissing his misrepresentation and concealment of material facts causes of action.

Glazer argues that he pleaded sufficient facts to put the defendants on notice of his claims

and the court erred in dismissing his claims based on a pleading deficiency.

       {¶80} In Ohio, “[o]ne who fraudulently makes a representation of * * * intention *

* * for the purpose of inducing another to act or to refrain from action in reliance upon it,

is subject to liability to the other in deceit for pecuniary loss caused to him by his

justifiable reliance upon the misrepresentation.”            EverStaff, L.L.C. v. Sansai

Environmental Technologies, L.L.C., 8th Dist. Cuyahoga No. 96108, 2011-Ohio-4824, ¶

27, citing Applegate v. N.W. Title Co., 10th Dist. Franklin No. 03AP-855,

2004-Ohio-1465, ¶ 22.       “To establish a right to relief for a claim of fraudulent

representation or concealment, a plaintiff must establish the following elements:

       (a) a representation or, where there is a duty to disclose, concealment of a

       fact, (b) which is material to the transaction at hand, (c) made falsely, with

       knowledge of its falsity, or with such utter disregard and recklessness as to
      whether it is true or false that knowledge may be inferred, (d) with the intent

      of misleading another into relying upon it, (e) justifiable reliance upon the

      representation or concealment, and (f) a resulting injury proximately caused

      by the reliance.

Northpoint Properties v. Charter One Bank, 8th Dist. Cuyahoga No. 94020,

2011-Ohio-2512, ¶ 60, citing        Groob v. Key Bank, 108 Ohio St.3d 348, 357,

2006-Ohio-1189, 843 N.E.2d 1170.

      {¶81} In his fourth, fifth, and sixth causes of action, Glazer alleged intentional

misrepresentation, negligent misrepresentation, and concealment of material facts, citing a

conspiracy by defendants to defraud him by representing that Chase was the owner and

holder of the promissory note on the Bristol Road property when, in reality, Fannie Mae

owned and held the note.       Glazer further alleged that he justifiably relied on the

defendants’ misrepresentations “in dealing with the alleged lien on the property, the

administration of the will of Mr. Klie, and the management and maintenance of the

distributed probate assets.” First Amended Complaint ¶ 153, 168. Had he known the

“true facts,” Glazer alleged, “he would not have taken such actions.”      The defendants’

wrongful acts caused him “to suffer monetary damages, loss of business opportunity, loss

of reputation, anguish, and emotional distress.” Id. at ¶ 153, 154, 162, 169.

      {¶82} In its order granting the motions to dismiss, the trial court stated that “these

claims * * * fail as the plaintiff has not shown the requisite justifiable reliance on the

alleged misrepresentation or concealment.”
       {¶83} A cause of action for fraud will only lie when the complainant actually relied

upon the representation, to his or her detriment, and the claimed injury must flow from the

complainant’s reliance on the alleged misrepresentation. Morgan Stanley Credit Corp. v.

Fillinger, 8th Dist. Cuyahoga No. 98197, 2012-Ohio-4295, ¶ 25, appeal not allowed, 134

Ohio St.3d 1487, 2013-Ohio-902, 984 N.E.2d 30. Failure to plead the elements of fraud

with particularity results in a defective claim that cannot withstand a Civ.R. 12(B)(6)

motion to dismiss.    Morrow v. Reminger & Reminger Co. L.P.A., 183 Ohio App.3d 40,

2009-Ohio-2665, 915 N.E.2d 696, ¶ 21 (10th Dist.), citing Civ.R. 9(B).

       {¶84} In his first amended complaint, Glazer alleged he justifiably relied on

defendants-appellees’ assertions that Chase was the owner of the note, but a careful review

of the complaint shows he did not support his conclusions with any facts nor did he

identify any act he took in reliance on those representations. And although he sought

damages, he did not allege how it was he incurred any of those damages by justifiably

relying on their alleged misrepresentations.

       {¶85} On appeal, Glazer argues that he based his dealing with the Klie estate, such

as entering into a contract for distribution, and his actions regarding the Bristol Road

property, such as mold remediation and renovation, by relying on Chase being the true

mortgagee.   But Glazer does not allege how these dealings related to the identity of the

mortgagee, what he would have done differently if he had known the true owner’s identity,

or how he relied on the alleged falsehood in conducting himself on matters relating to the

property. Moreover, Glazer alleged in the foreclosure action that he contested Chase’s
legal standing and the validity of the debt. First Amended Complaint, ¶ 81, 82, 86.

Thus, we fail to see how he justifiably relied on alleged misrepresentations when he

vigorously contested those representations in the foreclosure case. See Morrow at ¶ 22

(appellants cannot prove any set of facts to establish that they relied on appellees’ alleged

misrepresentations regarding whether business operated under a fictitious name because

appellants vigorously contested that issue in prior litigation. Thus, plaintiff cannot show

any injury proximately caused by reliance on defendants’ alleged misrepresentation).

       {¶86} Based on these facts, the trial court did not err in dismissing Glazer’s

misrepresentation and concealment claims.

       {¶87} The fifth assignment of error is overruled.

                                     IX.    Conspiracy

       {¶88} In the sixth assignment of error, Glazer claims that the trial court erred in

dismissing his conspiracy claim. The trial court found that Glazer had not alleged facts

that supported his conclusion that the defendants engaged in any agreement or scheme to

engage in a wrongful act or commit fraud.

       {¶89} A civil conspiracy requires: (1) a malicious combination, (2) involving two

or more persons, (3) causing injury to person or property, and (4) the existence of an

unlawful act independent from the conspiracy itself. Urbanek v. All State Home Mtge.,

178 Ohio App.3d 493, 500, 2008-Ohio-4871, 898 N.E.2d 1015, ¶ 19 (8th Dist.), citing

Universal Coach, Inc. v. New York City Transit Auth. Inc., 90 Ohio App.3d 284, 292, 629

N.E.2d 28 (8th Dist.1993); see also Williams v. Aetna Fin. Co., 83 Ohio St.3d 464, 475,
700 N.E.2d 859 (1998).    Bare allegations of conspiracy are not sufficient. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 556-557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

       {¶90} In this cause of action, Glazer alleged the defendants filed a foreclosure

complaint seeking to collect on a debt without disclosing that Fannie Mae was the actual

creditor and owner of the promissory note and “sought to circumvent the probate court

jurisdiction and side-step the requirement for asserting a creditor claim against the estate

of the deceased in an attempt to induce and/or coerce Plaintiff to pay off a debt not owed”

and pay for other unauthorized expenses. First Amended Complaint, ¶ 138, 139.

       {¶91} Glazer further alleged that the defendants wrongfully took possession of the

Bristol Road property, Chase deliberately and fraudulently claimed the right to enter and

possess the property, and as a proximate result of the conspiracy, he suffered monetary

damages, loss of business opportunity, loss of reputation, loss of enjoyment of property

rights, anguish, and emotional distress. First Amended Complaint, ¶ 140, 142, 143.

Thus, Glazer premised his conspiracy claim on the defendants’ “conspiracy to defraud.”

First Amended Complaint ¶ 136.

       {¶92} “An action for civil conspiracy cannot be maintained unless an underlying

unlawful act is committed.” Williams v. United States Bank Shaker Square, 8th Dist.

Cuyahoga No. 89760, 2008-Ohio-1414, ¶ 16, citing Gosden v. Louis, 116 Ohio App.3d

195, 219, 687 N.E.2d 481 (9th Dist.1996). As such, Glazer must show an underlying

unlawful act to support his conspiracy claim. But we have already found held that Glazer

failed to state a claim of misrepresentation, concealment, or a statutory violation against
defendants-appellees.   Therefore, Glazer also cannot state a claim for conspiracy to

defraud against defendants-appellees. Gator Dev. Corp. v. VHH, Ltd., 1st Dist. Hamilton

No. C-080193, 2009-Ohio-1802, ¶ 32-33.

       {¶93} As to any other unlawful act that defendants-appellees allegedly conspired to

do, Glazer has given no more than vague or conclusory allegations unsupported by

material facts. See Williams at ¶ 17.

       {¶94} Therefore, the trial court correctly granted the defendants-appellees’ motions

to dismiss Glazer’s conspiracy claim.

       {¶95} The sixth assignment of error is overruled.

                            X. Second Amended Complaint

       {¶96} In the seventh assignment of error, Glazer argues that the trial court erred in

denying his motion for leave to amend his complaint a second time.

       {¶97} The decision whether to allow a party leave to amend a complaint lies

exclusively within the discretion of the trial court and the ruling will not be disturbed on

appeal absent an abuse of discretion. Richard v. WJW TV-8, 8th Dist. Cuyahoga No.

84541, 2005-Ohio-1170, ¶ 21, citing Natl. Bank of Fulton Cty. v. Haupricht Bros., 55 Ohio

App.3d 249, 251, 564 N.E.2d 101 (6th Dist.1988). An abuse of discretion connotes that

the court’s attitude is arbitrary, unreasonable, or unconscionable.          Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶98} A party seeking leave to amend a pleading is required to do so in good faith,

therefore “there must be at least a prima facie showing that the movant can marshal
support for the new matters sought to be pleaded, and that the amendment is not simply a

delaying tactic or one which would cause prejudice to the defendant.” Richard at ¶ 23,

citing Wilmington Steel Prods., Inc. v. Cleveland Elec. Illum. Co., 60 Ohio St.3d 120, 573

N.E.2d 622 (1991).

“Where the movant fails to present operative facts in support of the new allegations, a

court does not abuse its discretion in denying a motion to amend.” Id. citing id.

       {¶99} In Richard, the appellant filed a brief in opposition to the appellees’ motion

to dismiss alternatively seeking leave to amend his complaint. But this court found that

he gave no grounds for why leave should be granted, failed to explain what new matters he

wished to include in an amended pleading, and did not explain how an amendment would

cure the deficiencies in his initial complaint.    This court concluded that the appellant

failed to make a prima facie showing that he could marshal support for new matters he

intended to plead and, therefore, the trial court did not abuse its discretion in denying the

appellant leave to amend his complaint. Id. at ¶ 24.

       {¶100} This case is analogous to the situation in Richard. Here, Glazer filed his

brief in opposition to the appellees’ motion to dismiss on November 2, 2010. On the last

page of his motion, he filed a one paragraph “Motion for Leave to Amend” stating:

       Should this Court find that Plaintiff’s complaint is not legally sufficient

       under Civ. Rule 8(a) & 12(b)(6)[,] Plaintiff respectfully requests leave to

       amend the complaint and allege additional facts in support of his claims.

       Further, Plaintiff respectfully request[s] leave to amend and to add a party
       Defendant.    Plaintiff believes that during the relative time period stated

       Beth Cottrell was an employee of [First American] and an officer of [Chase]

       and is one of the co-conspirators sued as John Does 1-4.

       {¶101} Glazer renewed his request in March 2013, over two years after the motions

to dismiss had been granted.    Glazer gave no grounds for why leave should be granted,

other than if the trial court found the complaint to be legally insufficient, the court should

grant him leave to amend his complaint.     He entirely failed to explain what new matters

he would include in an amended pleading, and he failed to explain how an amended

complaint would cure any deficiencies.     Instead, he improperly put the onus on the trial

court to determine whether his complaint was legally sufficient and then allow him to cure

any deficiencies.   Glazer also did not attach a proposed second amended complaint to his

motion. Simply put, it is not the trial court’s job to figure what a complaint’s deficiencies

are and then inform the plaintiff where his causes of action are lacking so he can have

“another bite at the apple.”

       {¶102}    The trial court did not abuse its discretion in denying him leave to amend

his complaint a second time.

       {¶103} The seventh assignment of error is overruled.

                                 XI. Federal Jurisdiction

       {¶104} In the eighth assignment of error, Glazer argues that the trial court erred in

issuing its Civ.R. 54 certification because the federal court should have jurisdiction over

his state claims.   But, as noted above, the federal court expressly declined to exercise
jurisdiction over Glazer’s state claims.

       {¶105} We find no error in the court’s decision to issue a final order.    Glazer had

once appealed the court’s decision to grant the defendants’ motions to dismiss that was

dismissed by this court because there was no final, appealable order.     The court’s Civ.R.

54 certification made it so Glazer could file the instant appeal.   Without the certification,

Glazer would not be able to pursue review of the trial court’s decision to grant the motions

to dismiss.

       {¶106} The eighth assignment of error is overruled.

                             XII. Motion for Reconsideration

       {¶107} In the ninth assignment of error, Glazer argues that the trial court erred in

denying his Civ.R. 60(B)(4) motion for reconsideration against Chase.

       {¶108} An appellate court reviews the denial of a motion for relief from judgment

for an abuse of discretion. Marquee Capital v. Adiyan, 8th Dist. Cuyahoga No. 97630,

2012-Ohio-3154, ¶ 7, citing Shuford v. Owens, 10th Dist. Franklin No. 07AP-1068,

2008-Ohio-6220, ¶ 15. To prevail on a motion for relief from judgment pursuant to

Civ.R. 60(B), the movant must demonstrate (1) a meritorious claim or defense, (2)

entitlement to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5), and

(3) timeliness of the motion. GTE Automatic Elec. Inc. v. ARC Industries, Inc., 47 Ohio

St.2d 146, 351 N.E.2d 113 (1976), paragraph two of the syllabus.

       {¶109} Glazer claims that the trial court should have granted his motion pursuant to

Civ.R. 60(B)(4), which provides that “the judgment has been satisfied, released or
discharged, or a prior judgment upon which it is based has been reversed or otherwise

vacated, or it is no longer equitable that the judgment should have prospective

application.”   Glazer argues that the trial court dismissed the OCSPA claims against

Chase by relying on Glazer I, but since the Sixth Circuit reversed the district court in

Glazer II, he should be afforded relief. We disagree.

       {¶110} In order to prevail on a Civ.R. 60(B) motion, Glazer must still show a

meritorious claim, but he is unable to do so. The Sixth Circuit’s determination in Glazer

II   that mortgage foreclosure is debt collection under the FDCPA does not establish a

claim pursuant to the OCSPA against any of the defendants-appellees.           Glazer II did not

address whether Glazer properly alleged an OCSPA claim against Chase; in fact, the

Glazer II court found that the claims against Chase could not go forward because Chase

was servicing the mortgage before it fell into default. For reasons discussed previously,

the OCSPA claims against Chase, as well Glazer’s other claims against the company, fail.

       {¶111} Therefore, the trial court did not err when it denied Glazer’s motion for

relief from judgment.

       {¶112} The ninth assignment of error is overruled.

       {¶113} Judgment affirmed.

       It is ordered that appellees recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

MARY J. BOYLE, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR